 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CHRISTOPHER MINAFO, :
Plaintiff,
-against-
LEE & ASSOCIATES NYC LLC, | 20 Civ, 1174 (GBD)
Defendant. |
we ee ee ee ee ee ee eee ee ee eee X

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: New York, New York SO ORDERED.

April 6, 2020
Van, Dan wh

GAR B. bt
ed Mates District Judge

 
